Exhibit 10.2
FORM OF AMENDED AND RESTATED INDEMNIFICATION AGREEMENT1
     This AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (hereinafter
“Agreement”) is made and executed effective as of the                      day
of                                         , 2008, by and between POST
PROPERTIES, INC., a Georgia corporation (the “Company”), and
                                        , an individual resident of the State of
                                         (the “Indemnitee”), and amends,
restates and supercedes the Indemnification Agreement between the Company and
Indemnitee dated                                         ,                     
                     (the “Original Agreement”).
     WHEREAS, the Company and Indemnitee desire collectively to amend and
restate the Original Agreement in the form of this Agreement;
     WHEREAS, the Company is aware that, in order to induce highly competent
persons to serve the Company as directors or officers or in other capacities,
the Company must provide such persons with adequate protection through
exculpation of directors from personal liability (per the Company’s Restated
Articles of Incorporation), directors and officers liability insurance,
advancement of expenses and indemnification against risks of claims and actions
against them, and against damage to their professional or personal reputations
resulting from allegations, claims, actions and investigations, arising out of
or relating to their service to and activities on behalf of the Company;
     WHEREAS, the Board of Directors of the Company has determined that it is in
the best interests of the Company’s shareholders that the Company act to assure
such persons that there will be increased certainty of such protection in the
future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify and advance the expenses of such
persons to the fullest extent not prohibited by applicable law and to guarantee
such persons would realize the benefit of any subsequent changes in applicable
law relating to indemnification or advancement of expenses so that they will
continue to serve the Company free from undue concern that they will not be so
indemnified, thereby ensuring that the decisions of such persons for or on
behalf of the Company will be independent, objective and in the best interests
of the Company’s shareholders;
     WHEREAS, it is reasonable, prudent and necessary for the Company to provide
such persons with the specific contractual assurance that the exculpation from
personal liability for directors, the right to directors and officers liability
insurance and the rights to indemnification and advancement of expenses provided
to them remain available regardless of, among other things, any amendment to or
revocation of the indemnification or advancement of expenses provisions in the
Restated Articles of Incorporation or the Bylaws of the Company or any change in
composition or philosophy of the Company’s Board of Directors such as might
occur following an acquisition or Change of Control of the Company;
 

1   For newly appointed directors and officers this agreement will be used in
the future, but will not be in an amended and restated form.

 



--------------------------------------------------------------------------------



 



     WHEREAS, it is reasonable, prudent and necessary for the Company to further
provide that the determination of whether such persons are entitled to
indemnification and advancement of expenses will not be made by a Board of
Directors of uncertain composition, and that if court, arbitrator or arbiter
assistance to obtain such indemnity or advancement of expenses is required, such
persons can receive indemnity against, and the advancement of expenses incurred
in pursuing their rights to indemnification and/or advancement of expenses; and
     WHEREAS, Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company on the condition that he/she
be so indemnified;
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee do hereby agree as follows:
     1. Indemnification.
          (a) Subject to Section 6 of this Agreement, the Company hereby agrees
to hold harmless and indemnify Indemnitee if Indemnitee is a party to a
Proceeding by reason of Indemnitee’s Corporate Status to the maximum extent not
prohibited by the Georgia Business Corporation Code, as amended (“GBCC”), as the
same now exists or may hereafter be amended (but only to the extent any such
amendment permits the Company to provide broader indemnification rights than the
GBCC permitted the Company to provide prior to such amendment); provided,
however, that, except as provided in Sections 6, 8 and 10 of this Agreement,
Indemnitee shall not be entitled to Indemnification or Advancement of Expenses
in connection with a Proceeding initiated by Indemnitee (other than in a
Corporate Status capacity) against the Company or any director or officer of the
Company unless the Company has joined in or consented in writing to the
initiation of such Proceeding.
          (b) Notwithstanding the foregoing or any other provision of this
Agreement, the Company shall not be obligated to indemnify Indemnitee for
expenses and the payment of profits by Indemnitee arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any similar statute;
provided, however, that the Company may advance Expenses in accordance with
Section 8 of this Agreement in connection with Indemnitee’s defense of a claim
under Section 16(b) of the Exchange Act, which advances shall be repaid to the
Company if it is ultimately determined that Indemnitee is not entitled to
indemnification of such Expenses.

- 2 -



--------------------------------------------------------------------------------



 



     2. Indemnification for Expenses When Serving on Behalf of the Company.
     To the extent that the Indemnitee has served on behalf of or at the request
of the Company as a witness or other participant in any Proceeding, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee in connection therewith, without any determination
pursuant to Section 6.
     3. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.
     Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful on the merits or otherwise in any Proceeding, Indemnitee shall be
indemnified against reasonable Expenses incurred by Indemnitee in connection
with the Proceeding, regardless of whether Indemnitee has met the standards set
forth in the GBCC and without any action or determination in accordance with
Section 6. If Indemnitee is not wholly successful in such Proceeding but is
successful on the merits or otherwise as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by or on behalf
of Indemnitee in connection with each claim, issue or matter with respect to
which Indemnitee was successful.
     4. Partial Indemnification.
     If Indemnitee is entitled under any provision of this Agreement to
Indemnification by the Company for some or a portion of the Expenses, judgments,
claims, losses and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with the investigation, defense, appeal or
settlement of a Proceeding covered by Section 1, but is not entitled to
Indemnification for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, claims, losses
and amounts paid in settlement actually and reasonably incurred by Indemnitee to
which Indemnitee is entitled.
     5. Notification of Proceeding and Defense of Claims Against Indemnitee.
          (a) Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim for Indemnification is to be
made under this Agreement, notify the Company in writing of the commencement of
such Proceeding; but the omission to so notify the Company will not relieve the
Company from any liability that it may have to Indemnitee under this Agreement
or otherwise if the failure or delay does not materially prejudice the Company.
          (b) The Company shall be entitled to participate in the defense of any
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status or to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee, provided, however, if Indemnitee concludes in good faith that
(a) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict, (b) the named parties
in the Proceeding include both

- 3 -



--------------------------------------------------------------------------------



 



Indemnitee and the Company and Indemnitee concludes that there may be one or
more legal defenses available to Indemnitee that are different from or in
addition to those available to the Company, (c) any representation by such
counsel would be precluded under the applicable standards of professional
conduct then prevailing, or (d) following a Change in Control, the Company fails
to engage counsel reasonably satisfactory to Indemnitee, then Indemnitee shall
be entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel) at the Company’s expense.
          (c) The Company shall not be liable to Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without the
Company’s prior written consent, which consent shall not be unreasonably
withheld, provided, however that the Company shall be deemed to have consented
to any settlement if the Company does not object to such settlement within
thirty (30) days after receipt by the Company of a written request for consent
to such settlement. The Company shall be required to obtain the consent of
Indemnitee to settle any Proceeding in which Indemnitee is named as a party or
has potential liability exposure, unless such settlement solely involves the
payment of money and includes a complete and unconditional release of Indemnitee
from all liability on any claims that are the subject matter of the Proceeding.
          (d) As soon as practicable after the receipt of a notice of a claim
for Indemnification pursuant to this Section 5, the Company shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of the policies.
     6. Procedure for Determination of Entitlement to Indemnification.
     The parties agree that the following procedures and presumptions shall
apply in the event of any question as to whether Indemnitee is entitled to
Indemnification under this Agreement (provided, however, in the event the
procedures for determination of entitlement to indemnification as currently set
forth in the GBCC are amended to create any material inconsistency between such
procedures in the GBCC and the procedures set forth below, the procedures set
forth below shall also be deemed to be amended in the same manner to the extent
necessary to remove the inconsistency without any further action on the part of
the Company or Indemnitee):
          (a) To obtain Indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to Indemnification. The Corporate Secretary of the Company (or in the
absence of the Corporate Secretary, the Chief Financial Officer of the Company)
shall, promptly upon receipt of a claim for Indemnification from the Indemnitee,
advise the Board of Directors in writing that Indemnitee has requested
Indemnification. Any Expenses incurred by the

- 4 -



--------------------------------------------------------------------------------



 



Indemnitee in connection with the Indemnitee’s request for Indemnification
hereunder shall be borne by the Company. Subject to Section 10(c)(viii), the
Company hereby indemnifies and agrees to hold the Indemnitee harmless for any
Expenses incurred by Indemnitee under the immediately preceding sentence
irrespective of the outcome of the determination of the Indemnitee’s entitlement
to Indemnification.
          (b) The Company shall not indemnify Indemnitee under Section 1(a)
unless a determination has been made for a specific Proceeding that
indemnification of Indemnitee is permissible because Indemnitee has met the
standards set forth in Chapter 2, Article 8, Part 5 of the GBCC. Upon written
request by the Indemnitee for Indemnification, the entitlement of Indemnitee to
Indemnification pursuant to the terms of this Agreement shall be determined by
the following person or persons, who shall be empowered to make such
determination:
                    (i) If there are two or more Disinterested Directors, by the
Board of Directors by a majority vote of all the Disinterested Directors (a
majority of whom shall for such purpose constitute a quorum) or by a majority of
the members of a committee of two or more Disinterested Directors appointed by
such a vote;
                    (ii) By special legal counsel

  (A) selected in the manner prescribed in paragraph (i) of this subsection; or
    (B) if there are fewer than two Disinterested Directors, selected by the
Board of Directors (in which selection directors who do not qualify as
Disinterested Directors may participate); or

                    (iii) If consented to by Indemnitee, by the shareholders,
but the shares beneficially owned by or voted under the control of the officers
and directors who are at the time parties to the Proceeding may not be voted on
the determination;
provided, however, that following a Change of Control, with respect to all
matters thereafter arising out of acts, omissions or events prior to the Change
of Control, upon the request of Indemnitee, any determination concerning the
rights of Indemnitee to seek Indemnification under this Agreement shall be made
by Independent Counsel. Independent Counsel shall determine as promptly as
practicable whether and to what extent Indemnitee is entitled to Indemnification
under this Agreement and applicable law and shall render a written opinion to
the Company and to Indemnitee to such effect. The Company agrees to be bound by,
and not contest, appeal or seek reconsideration of, such opinion of Independent
Counsel. The Company further agrees to pay the reasonable fees and expenses of
Independent Counsel within twenty (20) days after Independent Counsel’s
statement for professional services rendered is submitted to the Company, and to
fully indemnify Independent Counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Section 6 or its
engagement pursuant hereto.

- 5 -



--------------------------------------------------------------------------------



 



          (c) If the person, persons or entity empowered or selected under
Section 6(b) to determine whether Indemnitee is entitled to Indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
Indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such Indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such thirty (30) day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
Indemnification in good faith requires such additional time for the obtaining or
evaluating documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 6(c) shall not apply if
the Indemnitee consents to determination of entitlement to indemnification by
the shareholders pursuant to Section 6(b)(iii) of this Agreement.
          (d) Indemnitee shall reasonably cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
Indemnification, including providing to such person, persons or entity upon
reasonable advance request such documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, members of the Board of Directors, or shareholders of the
Company shall act reasonably and in good faith in making a determination under
the Agreement of Indemnitee’s entitlement to Indemnification. Any Expenses
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to Indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
     7. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
Indemnification pursuant to Section 6 of this Agreement, and in any Proceeding,
or court application or arbitration pursuant to Section 10 of this Agreement,
the parties agree that Indemnitee shall be presumed to be entitled to
Indemnification hereunder and the Company shall be required to make any showing
necessary to the making of any determination contrary to such presumption by the
greater weight of the evidence.
          (b) The termination of any Proceeding by judgment, order, settlement
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, adversely affect the rights of Indemnitee to Indemnification, except
as otherwise provided in this Agreement.
          (c) The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the right to Indemnification under this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     8. Advancement of Expenses.
          (a) All Expenses actually incurred by Indemnitee as a party, witness
or other participant by reason of Indemnitee’s Corporate Status in connection
with any Proceeding (including a Proceeding by or on behalf of the Company)
shall be paid by the Company in advance of the final disposition of such
Proceeding, if so requested by Indemnitee, within thirty (30) days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances. Indemnitee may submit such statements from time to
time.
          (b) Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee in connection therewith; provided, however, that
following a Change of Control or in the event of a Proceeding brought by or in
the name of the Company, the Company agrees that Indemnitee shall be required to
submit to the Company only summary statements and invoices, and that in
connection with such submissions, Indemnitee shall have the right to withhold or
redact any documents or information that are protected by the attorney-client
privilege or the attorney work product doctrine.
          (c) Indemnitee’s submission of statements and requests for payment of
Expenses pursuant to this Section 8 shall include or be accompanied by: (i) a
written affirmation by Indemnitee of Indemnitee’s good faith belief that
Indemnitee has met the standard of conduct necessary for indemnification under
the GBCC or that the Proceeding involves conduct for which liability has been
eliminated under a provision of the Articles of Restatement of the Articles of
Incorporation of the Company (as may be amended from time to time, the
“Articles”) as authorized by Section 14-2-202(b)(4) of the GBCC, and (ii) a
written undertaking, executed personally or on behalf of Indemnitee, to repay
any such amounts if it is ultimately determined that Indemnitee is not entitled
to be indemnified by the Company pursuant to this Agreement or otherwise. Such
undertaking must be an unlimited general obligation of Indemnitee, but need not
be secured and shall be accepted without reference to the financial ability of
Indemnitee to make repayment.
          (d) Subject to Section 10(c)(viii), Indemnitee’s entitlement to the
Advancement of Expenses under this Agreement shall include those incurred in
connection with any Proceeding by Indemnitee, including any Proceeding, or court
application or arbitration to enforce this Agreement pursuant to Section 10 of
this Agreement.
          (e) Any advances or undertakings to repay pursuant to this Section 8
shall be unsecured and interest free.

- 7 -



--------------------------------------------------------------------------------



 



     9. The Company’s Obligation to Pay Indemnification Amounts.
     The Company agrees to pay to or for the benefit of Indemnitee all amounts
due and owing under its Indemnification obligations as determined pursuant to
Section 6 of this Agreement within thirty (30) days after such determination has
been made and delivered to the Company. All written opinions of Independent
Counsel and all statements, invoices, judgments and/or settlement agreements
subject to the Company’s Indemnification obligations under this Agreement shall
be submitted to the Company at the address provided pursuant to Section 25 of
this Agreement, and shall be deemed received by the Company on the date of
mailing or overnight delivery, the date of transmission by electronic means, or
the date of delivery by hand (as the case may be).
     10. Remedies of the Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses or Failure or Refusal of Company to Pay Indemnification
Amounts.
          (a) In the event that a determination by the Company is made that
Indemnitee is not entitled to Indemnification hereunder, or if payment has not
been timely made following a determination of entitlement to Indemnification
pursuant to Section 6 of this Agreement, Indemnitee shall be entitled to apply
to the court conducting the Proceeding or any other court of competent
jurisdiction for an order requiring the Company to indemnify Indemnitee in
accordance with this Agreement, GBCC Section 14-2-854 (as may be amended) and
the Company’s Articles and Bylaws. Alternatively, Indemnitee may, at
Indemnitee’s sole option, commence an expedited arbitration proceeding pursuant
to the provisions of Section 10(c) below.
          (b) In the event that Expenses are not timely advanced pursuant to
Section 8 of this Agreement, Indemnitee shall be entitled to a summary
determination, without a jury, of the Company’s obligation to advance Expenses
by the court conducting the Proceeding or any other court of competent
jurisdiction, in accordance with the provisions of Section 14-2-854 of the GBCC
(as may be amended). Alternatively, Indemnitee may, at Indemnitee’s sole option,
commence an expedited arbitration proceeding pursuant to the provisions of
Section 10(c) below.
          (c) The parties hereby agree that, at Indemnitee’s sole election, any
dispute or controversy arising out of this Agreement, including but not limited
to the determination of the Company’s Indemnification and Advancement of
Expenses obligations to Indemnitee, shall be finally resolved by arbitration
administered by JAMS pursuant to its Streamlined Arbitration Rules & Procedures
then in effect (hereinafter “JAMS Rules”) and the provisions of this subsection
(c), without regard to the amount in controversy (hereinafter the
“Arbitration”). In the event there is a conflict between the JAMS Rules and any
provision of this subsection (c) or any other provision of this Agreement, the
terms of this Agreement shall govern. This clause shall not preclude the parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction. The following provisions modify the JAMS Rules and
govern an Arbitration:

- 8 -



--------------------------------------------------------------------------------



 



  (i)   The parties agree that the dispute in any Arbitration shall be limited
to the Company’s obligations to Indemnitee under this Agreement. The Company
therefore shall not assert any counterclaim against Indemnitee whatsoever, and
shall not assert by counterclaim, defense, avoidance or otherwise, any
contractual, legal or equitable right of recoupment, setoff, contribution,
indemnification, release, waiver, estoppel, repudiation or breach of any express
or implied covenant of Indemnitee, provided, however, that this sentence shall
not be deemed to prohibit the Company from asserting in the Arbitration that
Indemnitee did not meet the standards set forth in Chapter 2, Article 8, Part 5
of the GBCC.     (ii)   The Arbitration shall be conducted by a sole arbitrator
selected pursuant to Rule 12 of the JAMS Rules from the then current list of
former or retired federal judges on the JAMS roster of arbitrators and mediators
(hereinafter the “Arbitrator”).     (iii)   The Hearing (as defined in the JAMS
Rules) shall be conducted in Atlanta, Georgia, except that the Arbitrator, in
order to hear a third party witness, may conduct such portion of the Hearing at
any location.     (iv)   The Hearing shall commence within sixty (60) days of
the commencement of the Arbitration pursuant to Rule 5 of the JAMS Rules.    
(v)   The Final Award pursuant to Rule 19 of the JAMS Rules shall be rendered
within ninety (90) days of the commencement of the Arbitration pursuant to
Rule 5 of the JAMS Rules.     (vi)   Pursuant to Rule 19(b) of the JAMS Rules,
the Arbitrator shall be guided by the law of the State of Georgia in determining
the merits of the dispute.     (vii)   After the commencement of the Arbitration
pursuant to Rule 5 of the JAMS Rules, no party to the Arbitration may seek any
interim or provisional relief in any court or collateral proceeding regarding
any issue or claim that is the subject of the Arbitration.

  (viii)   The Company shall pay the fees for the Arbitration pursuant to
Rule 26 of the JAMS Rules (the “Arbitration Fees”), and is solely responsible
for the Arbitrator compensation, if Indemnitee prevails in the Arbitration. In
the event the Company fails to pay the Arbitration Fees within seven
(7) calendar days of the commencement of the Arbitration, and/or in the event
the Company fails to promptly pay the Arbitrator compensation, Indemnitee may
pay such amounts and such amounts shall be awarded to Indemnitee in the Final
Award. In the event the Company is the prevailing party in the Arbitration,
Indemnitee shall reimburse the Company for the Indemnitee’s pro-rata share of
the Arbitrator’s compensation, with the Company being responsible for fifty
percent (50%) of the Arbitrator’s compensation and all Indemnitees who are a
party to the Arbitration being severally, and not jointly, responsible for the
remaining fifty percent (50%).

- 9 -



--------------------------------------------------------------------------------



 



  (ix)   Judgment on the Final Award may be entered in any court having
jurisdiction.     (x)   In the event a Final Award is rendered in favor of
Indemnitee, the Company shall pay to Indemnitee the entire amount of the Final
Award within twenty (20) days of the date of the Final Award, regardless of
whether the Company decides to seek to vacate, overturn, appeal or seek
reconsideration of all or any aspect of the Final Award, subject to an
undertaking (in form and substance contemplated by Section 8(c) and 8(e) of this
Agreement) by Indemnitee to repay the amount of the Final Award to the extent
that the Final Award is subsequently vacated, overturned, reversed or otherwise
successfully appealed or reconsidered.     (xi)   In the event the Arbitration
is commenced and a Final Award is rendered in favor of Indemnitee because the
Company failed to abide by a determination in favor of Indemnitee pursuant to
Section 6 of this Agreement (in violation of Section 10(g) of this Agreement, or
in the event the Company fails to timely pay the amount of the Final Award to
Indemnitee in accordance with Section 10(c)(x) of this Agreement, the Company
agrees to pay interest on the amount of the Final Award, compounded monthly, at
the “prime rate” of interest quoted from time to time in The Wall Street
Journal.

          (d) The Company shall not oppose Indemnitee’s right to seek
court-ordered indemnification or advancement of expenses or commence an
Arbitration pursuant to Section 10(c) of this Agreement.
          (e) Such court application, Arbitration or other Proceeding to enforce
this Agreement commenced by Indemnitee shall be made de novo, and Indemnitee
shall not be prejudiced by reason of a prior determination under this Agreement
(if so made) that Indemnitee is not entitled to Indemnification or Advancement
of Expenses.
          (f) Notwithstanding any provisions of Section 14-2-854 of the GBCC to
the contrary, the parties agree that in the event that Indemnitee seeks: (i) a
court order or Arbitration award determining Indemnitee’s rights under this
Agreement pursuant to this Section 10; (ii) to recover damages for breach of
this Agreement; (iii) to recover under any directors and officers liability
insurance policies maintained by the Company as required by this Agreement; or
(iv) to intervene in, or is otherwise made subject to, any Proceeding in which
the validity or enforceability of this Agreement is at issue, the Company shall,
in accordance with the provisions of Section 8 of this Agreement, advance any
and all Expenses actually incurred by Indemnitee in such Proceeding.
          (g) If a determination is made or deemed to have been made pursuant to
the terms of Section 6 of this Agreement that Indemnitee is entitled to
Indemnification, the Company shall be bound by such determination and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.

- 10 -



--------------------------------------------------------------------------------



 



          (h) The Company further agrees to stipulate in any such Proceeding
that the Company is bound by all the provisions of this Agreement and is
precluded from making any assertions to the contrary.
     11. Other Rights to Indemnification and Advancement of Expenses.
     The rights to Indemnification and Advancement of Expenses provided by this
Agreement are cumulative, and not exclusive, and are in addition to any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the Bylaws (as may be amended from time to time, the “Bylaws”) or
Articles, any vote of shareholders or Disinterested Directors, any provision of
law or otherwise. Except as required by applicable law, the Company shall not
adopt any amendment to its Bylaws or Articles, the effect of which would be to
deny, diminish or encumber Indemnitee’s rights to Indemnification and
Advancement of Expenses under this Agreement.
     12. Director and Officer Liability Insurance.
          (a) The Company shall use commercially reasonable efforts to obtain
and maintain a policy or policies of liability insurance, including broad form
individual non-indemnifiable loss coverage (with difference-in-condition
feature), with reputable insurance companies providing Indemnitee with coverage
for losses from wrongful acts, including Expenses, and to ensure the Company’s
performance of its Indemnification and Advancement of Expenses obligations under
this Agreement. Such coverage shall not be on terms of coverage or amounts less
favorable to Indemnitee than those of the policies in effect on the date of this
Agreement, except to the extent coverage on such terms or in such amounts cannot
be obtained through the use of commercially reasonable efforts.
          (b) The Company further agrees that all of the provisions of this
Agreement shall remain in effect regardless of whether liability or other
insurance coverage is at any time obtained or retained by the Company; except
that any payments made to, or on behalf of, the Indemnitee under an insurance
policy shall reduce the obligations of the Company hereunder.
     13. Subrogation
     In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee. Following receipt of indemnification payments pursuant to this
Agreement, as further assurance, Indemnitee shall execute all papers required
and take all action reasonably necessary to secure such rights, including
execution of such documents as are reasonably necessary to enable the Company to
bring suit to enforce such rights.

- 11 -



--------------------------------------------------------------------------------



 



     14. Spousal Indemnification and Advancement of Expenses.
     The Company shall provide Indemnitee’s spouse to whom Indemnitee is legally
married at any time Indemnitee is covered under the Indemnification provided in
this Agreement (even if Indemnitee did not remain married to him or her during
the entire period of coverage) against any Proceeding for the same period, to
the same extent and subject to the same standards, limitations, obligations and
conditions under which Indemnitee is provided Indemnification herein, if
Indemnitee’s spouse (or former spouse) becomes involved in a Proceeding solely
by reason of his or her status as Indemnitee’s spouse, including, without
limitation, any Proceeding that seeks damages recoverable from marital community
property, jointly-owned property or property purported to have been transferred
from Indemnitee to his/her spouse (or former spouse). Indemnitee’s spouse or
former spouse also shall be entitled to Advancement of Expenses to the same
extent that Indemnitee is entitled to Advancement of Expenses provided under
Section 8 of this Agreement. The Company may maintain insurance to cover its
obligations hereunder with respect to Indemnitee’s spouse (or former spouse) or
set aside assets in a trust or escrow fund for that purpose; provided, however,
that the Company agrees that the provisions of this Agreement shall remain in
effect regardless of whether such liability or other insurance coverage is at
any time obtained or retained by the Company; except that any payments made to,
or on behalf of, Indemnitee’s spouse under such an insurance policy shall reduce
the obligations of the Company hereunder.
     15. Intent.
     This Agreement is intended to confer upon Indemnitee the broadest possible
rights to indemnification and advancement of expenses not prohibited by the GBCC
and shall be in addition to any other rights Indemnitee may have under the
Company’s Articles, Bylaws, applicable law or otherwise. To the extent that a
change in applicable law (whether by statute or judicial decision) or otherwise
permits greater rights to indemnification and/or advancement of expenses than
would be afforded currently under the Company’s Articles, Bylaws, applicable law
or this Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. In addition, in the
event of any change in applicable law, statute or rule which narrows the right
of a Georgia corporation to indemnify, or advance expenses to, a member of its
Board of Directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.
     16. Effective Date.
     The provisions of this Agreement shall cover claims or Proceedings whether
now pending or hereafter commenced and shall be retroactive to cover acts or
omissions or alleged acts or omissions which heretofore have taken place. The
Company shall be liable under this Agreement, to the extent specified in
Sections 1, 2, 3, 4, 8 and 14 of this Agreement, for all acts and omissions of
Indemnitee while serving as a director and/or officer, notwithstanding the
termination of Indemnitee’s service, if such act was performed or omitted to be
performed during the term of Indemnitee’s service to the Company.

- 12 -



--------------------------------------------------------------------------------



 



     17. Duration of Agreement.
     This Agreement shall survive and continue even though Indemnitee may have
terminated his/her service as a director, officer, employee, agent or fiduciary
of the Company or as a director, officer, partner, employee, agent or fiduciary
of any other entity, including, but not limited to another corporation,
partnership, limited liability company, employee benefit plan, joint venture,
trust or other enterprise or by reason of any act or omission by Indemnitee in
any such capacity. This Agreement shall be binding upon the Company and its
successors and assigns, including, without limitation, any corporation or other
entity which may have acquired all or substantially all of the Company’s assets
or business or into which the Company may be consolidated or merged, and shall
inure to the benefit of Indemnitee and his/her spouse, successors, assigns,
heirs, devisees, executors, administrators or other legal representatives. The
Company shall require any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by written agreement in form and
substance reasonably satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place.
     18. Disclosure of Payments.
     Except as required by any Federal or state securities laws or other Federal
or state law, neither party shall disclose any payments under this Agreement
unless prior approval of the other party is obtained.
     19. Time of the Essence.
     The parties expressly agree time is of the essence with respect to all
provisions of this Agreement.
     20. Severability.
     If any provision or provisions of this Agreement shall be held invalid,
illegal or unenforceable for any reason whatsoever, (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including, but
not limited to, all portions of any paragraphs of this Agreement containing any
such provision held to be invalid, illegal or unenforceable) shall not in any
way be affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Agreement (including, but not limited to, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifest by
the provision held invalid, illegal or unenforceable.

- 13 -



--------------------------------------------------------------------------------



 



     21. Counterparts.
     This Agreement may be executed by one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement.
     22. Captions.
     The captions and headings used in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
     23. Definitions.
     For purposes of this Agreement:
     (a) “Advancement of Expenses” shall mean the advancement of expenses
obligations provided under Sections 8 and 14 of this Agreement.
     (b) “Change in Control” shall mean:
          (i) a “change in control” of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A for a proxy
statement filed under Section 14(a) of the Exchange Act as in effect on the date
of this Agreement;
          (ii) a “person” (as that term is used in Section 14(d)(2) of the
Exchange Act) becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly of securities representing forty-five
percent (45%) or more of the combined voting power for election of directors of
the then outstanding securities of the Company;
          (iii) the individuals who at the beginning of any period of two
(2) consecutive years or less (starting on or after the date of this Agreement)
constitute the Company’s Board of Directors cease for any reason during such
period to constitute at least a majority of the Company’s Board of Directors,
unless the election or nomination for election of each new member of the Board
of Directors was approved by vote of at least two-thirds (2/3) of the members of
such Board of Directors then still in office who were members of such Board of
Directors at the beginning of such period;

- 14 -



--------------------------------------------------------------------------------



 



          (iv) the shareholders of the Company approve any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
the Company shall be changed, converted or exchanged into or for securities of
another organization (other than a merger with Post Apartment Homes, L.P., Post
Services, Inc., Post GP Holdings, Inc. or a wholly-owned subsidiary of the
Company), or any dissolution or liquidation of the Company or any sale or the
disposition of fifty percent (50%) or more of the assets or business of the
Company;
          (v) the shareholders of the Company approve any reorganization,
merger, consolidation, or share exchange with another corporation unless (A) the
persons who were the beneficial owners of the outstanding shares of the common
stock of the Company immediately before the consummation of such transaction
beneficially own more than sixty percent (60%) of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in Section 23(a)(iv)(A) above
immediately following the consummation of such transaction is beneficially owned
by each such person in substantially the same proportion that each such person
had beneficially owned shares of the Company common stock immediately before the
consummation of such transaction, provided, however, (C) the percentage
described in Section 23(a)(iv)(A) of the beneficially owned shares of the
successor or survivor corporation and the number described in
Section 23(a)(iv)(B) of the beneficially owned shares of the successor or
survivor corporation shall be determined exclusively by reference to the shares
of the successor or survivor corporation which result from the beneficial
ownership of shares of common stock of the Company by the persons described in
Section 23(a)(iv)(A) immediately before the consummation of such transaction.
     (c) “Corporate Status” describes the status of a person who is or was a
director or officer of the Company or an individual who, while a director or
officer of the Company, is or was serving at the Company’s request as a
director, officer, partner, trustee, employee, administrator or agent of another
foreign or domestic corporation, partnership, joint venture, trust, employee
benefit plan, entity, or other enterprise. Corporate Status also describes a
person’s service in connection with an employee benefit plan at the Company’s
request if such person’s duties to the Company also impose duties on, or
otherwise involve services by, such person to the plan or to participants in or
beneficiaries of the plan. Corporate Status includes, in reference to a
particular person unless the context requires otherwise, the estate or personal
representative of such person.
     (d) “Disinterested Director” shall mean a director of the Company who is
not or was not a party to the Proceeding in respect of which Indemnification is
being sought by the Indemnitee.

- 15 -



--------------------------------------------------------------------------------



 



     (e) “Expenses” shall include all attorneys’ fees, retainers, court costs,
arbitrator fees, forum fees and costs, transcript costs, fees and expenses of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating or being or preparing to be a
witness in any threatened, pending or completed Proceeding, whether civil,
criminal, administrative, arbitrative or investigative in nature, in each case
to the extent reasonable.
     (f) “Indemnification” shall mean the indemnification obligation provided
under Paragraphs 1, 2, 3, 4 and 14 of this Agreement.
     (g) “Independent Counsel” shall mean counsel selected by Indemnitee from
the then current list of “AmLaw 100” U.S. law firms who has not otherwise
performed services for Indemnitee or for the Company or any affiliates (as such
term is defined in Rule 405 under the Securities Act of 1933, as amended) of the
Company (whether or not they were affiliates when services were so performed)
within the five (5) years preceding its engagement to render a written opinion
pursuant to Section 6(b) of this Agreement following a Change in Control, except
that such counsel may have provided other indemnification opinions pursuant to
this Agreement within said five (5) year period.
     (h) “Proceeding” shall mean any threatened, pending, or completed action,
lawsuit, class action, arbitration, regulatory or governmental inquiry, informal
investigation or formal investigation, or proceeding, including discovery,
whether civil, criminal, administrative, arbitrative, or investigative, whether
formal or informal and including any action brought under the federal securities
laws.
     24. Entire Agreement, Modification and Waiver.
     This Agreement constitutes the entire agreement and understanding of the
parties hereto regarding the subject matter hereof, and no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver. No supplement, modification or amendment of this Agreement shall limit
or restrict any right of Indemnitee under this Agreement in respect of any act
or omission of Indemnitee prior to the effective date of such supplement,
modification or amendment unless expressly provided therein. Notwithstanding the
foregoing, to the extent Indemnitee is a third party beneficiary of an agreement
entered into by the Company in connection with a Change in Control (a
“Transaction Agreement”), this Agreement shall in no way limit any additional
protections afforded to the Indemnitee as a third party beneficiary pursuant to
the terms of such Transaction Agreement.
     25. Notices.
     All notices, requests, demands or other communications hereunder shall be
in writing and shall be deemed to have been duly given if (i) delivered by hand
with receipt

- 16 -



--------------------------------------------------------------------------------



 



acknowledged by the party to whom said notice or other communication shall have
been directed or if (ii) mailed by certified or registered mail, return receipt
requested with postage prepaid, on the date shown on the return receipt:

  (a)   If to Indemnitee to:         (ADDRESS)     (b)   If to the Company, to:

Post Properties, Inc.
4401 Northside Parkway, Suite 800
Atlanta, GA 30327
Attention: __________________
with a copy to:
[Counsel Name]
[Counsel Address]
Attention: _________________
or to such other address as may be furnished to Indemnitee by the Company or to
the Company by the Indemnitee, as the case may be.
     26. Governing Law.
     The parties hereto agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Georgia,
applied without giving effect to any conflicts-of-law principles.

- 17 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

       
 
  POST PROPERTIES, INC.
 
     
 
     
 
  By:
 
 
  Name:
 
 
  Title:
 
 
       
 
  INDEMNITEE
 
       
 
       
 
 
 

- 18 -